DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (WIPO Document No.: WO 2012/035044 A1).
For claim 1, Atkinson et al. disclose the claimed invention comprising a rotor (reference numerals 402a, 402b, 406, figure 4; also figure 6, reference numerals 601, 602) rotatable around a predetermined axis and a stator (reference numerals 14, 16, see figure 4), one of the rotor and the stator includes a magnet retaining portion (openings in which elements 601, 622 are positioned, see figure 6) and the other includes a coil retaining portion (in which coil 20 is positioned, see figure 4), a plurality of magnet structures (reference numerals 601, 622) are mounted in the magnet retaining portion (see figure 6), a plurality of coils (reference numeral 20) are mounted in the coil retaining portion (see figure 4), wherein each of the plurality of magnet structures is installed in each of a plurality of magnet holes (where elements 601, 622 are disposed) extending along an axial direction of the rotor (see figure 6), and includes a pair of a permanent magnet (reference numeral 622) and a soft magnetic body (reference numeral 601) laminated with the permanent magnet on an outer side in a radial direction orthogonal to the axial direction of the rotor (see figure 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. as applied to claim 1 above, and further in view of Ogino (US Patent Application Pub. No.: US 2002/0175580 A1).
For claim 2, Atkinson et al. disclose the claimed invention except for each of the plurality of magnet structures including a plurality of the pairs of permanent magnets and soft magnetic bodies.  Ogino disclose a plurality of soft magnetic bodies (reference numeral 31) attached to the permanent magnet (reference numeral 29, see figures 3B-3D), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of soft magnetic bodies as disclosed by Ogino for the magnet structures of Atkinson et al. for predictably providing desirable configuration for magnetic paths in the device.  
For claim 4, Atkinson et al. in view of Ogino disclose the claimed invention except for an innermost layer and an outermost layer of each of the plurality of magnet structures in the radial direction orthogonal to the axial direction of the rotor being made of a soft magnetic material.  Ogino further discloses soft magnetic material (reference numeral 31) on both sides of the permanent magnet (reference numeral 29, see figures 3B-3D), which when applied to the magnet structures of Atkinson et al. in view of Ogino this would disclose an innermost layer and an outermost layer of each of the plurality of magnet structures in the radial direction orthogonal to the axial direction of the rotor being made of a soft magnetic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the soft magnetic material on the innermost and outermost layer as disclosed by Ogino for the magnet structures of Atkinson et al. in view of Ogino for predictably providing desirable configuration for magnetic paths in the device.  

Claim(s) 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. as applied to claim 1 above, and further in view of Kifuji et al. (US Patent No.: 10122231).
For claim 6, Atkinson et al. disclose the claimed invention except for each of the plurality of magnet structures having an arch shape, an inner arc of the arch shape being located on the outer side in the radial direction orthogonal to the axial direction of the rotor as seen from the axial direction of the rotor.  Kifuji et al. disclose an arch shape for the magnet (see figure 7, reference numeral 101), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the arch shape as disclosed by Kifuji et al. for the magnet structures of Atkinson et al. for predictably providing desirable configuration for magnetic paths in the device.  
For claim 7, Atkinson et al. in view of Kifuji et al. disclose the claimed invention except for an orientation of the permanent magnet of the magnet structure being concentrated outward in the radial direction orthogonal to the axial direction of the rotor.  Kifuji et al. further disclose the orientation of the magnets being concentrated outward in the radial direction (see figure 7, reference numeral D1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the orientation outward in the radial direction as disclosed by Kifuji et al. for the magnets of Atkinson et al. in view of Kifuji et al. for predictably providing desirable configuration for magnetic paths in the device.  
For claim 8, Atkinson et al. disclose the claimed invention except for each of the plurality of magnet structures having a rectangular shape extending to cross to the radial direction orthogonal to the axial direction of the rotor as seen from the axial direction of the rotor.  Kifuji et al. disclose a rectangular shape for the magnet (see figure 3, reference numeral 101), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rectangular shape as disclosed by Kifuji et al. for the magnet structures of Atkinson et al. for predictably providing desirable configuration for magnetic paths in the device.  
For claim 9, Atkinson et al. disclose the claimed invention except for each of the plurality of magnet structures having a V shape facing outward in the radial direction orthogonal to the axial direction of the rotor as seen from the axial direction of the rotor.  Kifuji et al. disclose a V shape for the magnet (see figure 6, reference numeral 101), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the V shape as disclosed by Kifuji et al. for the magnet structures of Atkinson et al. for predictably providing desirable configuration for magnetic paths in the device.  
For claim 12, Atkinson et al. disclose the claimed invention except for the permanent magnet being a sintered magnet.  Kifuji et al. disclose the permanent magnet being a sintered magnet (see column 17, lines 2-9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sintered magnets as disclosed by Kifuji et al. for the permanent magnet of Atkinson et al. for predictably providing desirable configuration for magnetic paths in the device.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. as applied to claim 1 above, and further in view of Yamagishi et al. (US Patent No.: 9608485).
For claim 10, Atkinson et al. disclose the magnet retaining portion being made of a laminated steel sheet (see page 19, lines 1-3), and the soft magnetic body (reference numeral 601) of the magnet structure being made of a powder compact of soft magnetic powder (see page 18, lines 20-23).  Atkinson et al. however do not specifically disclose a plurality of silicon steel sheets being stacked in the axial direction of the rotor in the laminated steel sheet.  Yamagishi et al. disclose the rotor plates made of silicon steel sheets (see column 5, lines 14-17), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the silicon steel as disclosed by Yamagishi et al. for the laminated steel sheets of Atkinson et al. for predictably providing desirable configuration for magnetic paths in the device.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. as applied to claim 1 above, and further in view of Toyoda et al. (US Patent Application Pub. No.: US 2011/0104476 A1).
For claim 11, Atkinson et al. disclose the claimed invention except for the soft magnetic body having an electrical resistivity of 2.9×10−4 to 4×10 Ω·m, and has Bs of 1.60 to 2.10 T.  Having a particular resistivity and magnetic density is a known skill as disclosed by Toyoda et al. (see page 6, claim 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular resistivity and flux density as disclosed by Toyoda et al. for the soft magnetic body of Atkinson et al. for predictably providing desirable configuration for magnetic paths in the device.  

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. in view of Ogino as applied to claim 2 above, and further in view of Kifuji et al. (US Patent No.: 10122231).
For claim 13, Atkinson et al. in view of Ogino disclose the claimed invention except for each of the plurality of magnet structures having an arch shape, an inner arc of the arch shape being located on the outer side in the radial direction orthogonal to the axial direction of the rotor as seen from the axial direction of the rotor.  Kifuji et al. disclose an arch shape for the magnet (see figure 7, reference numeral 101), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the arch shape as disclosed by Kifuji et al. for the magnet structures of Atkinson et al. in view of Ogino for predictably providing desirable configuration for magnetic paths in the device.  
For claim 14, Atkinson et al. in view of Ogino and Kifuji et al. disclose the claimed invention except for an orientation of the permanent magnet of the magnet structure being concentrated outward in the radial direction orthogonal to the axial direction of the rotor.  Kifuji et al. further disclose the orientation of the magnets being concentrated outward in the radial direction (see figure 7, reference numeral D1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the orientation outward in the radial direction as disclosed by Kifuji et al. for the magnets of Atkinson et al. in view of Ogino and Kifuji et al. for predictably providing desirable configuration for magnetic paths in the device.  
For claim 15, Atkinson et al. in view of Ogino disclose the claimed invention except for each of the plurality of magnet structures having a rectangular shape extending to cross to the radial direction orthogonal to the axial direction of the rotor as seen from the axial direction of the rotor.  Kifuji et al. disclose a rectangular shape for the magnet (see figure 3, reference numeral 101), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rectangular shape as disclosed by Kifuji et al. for the magnet structures of Atkinson et al. in view of Ogino for predictably providing desirable configuration for magnetic paths in the device.  
For claim 16, Atkinson et al. in view of Ogino disclose the claimed invention except for each of the plurality of magnet structures having a V shape facing outward in the radial direction orthogonal to the axial direction of the rotor as seen from the axial direction of the rotor.  Kifuji et al. disclose a V shape for the magnet (see figure 6, reference numeral 101), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the V shape as disclosed by Kifuji et al. for the magnet structures of Atkinson et al. in view of Ogino for predictably providing desirable configuration for magnetic paths in the device.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 17-20 are also objected to for their dependency upon aforementioned claim 3.  
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including each of the plurality of magnet structures having a lamination structure including a plurality of the permanent magnets and a plurality of the soft magnetic bodies, the permanent magnets and the soft magnetic bodies being alternately stacked in the lamination structure, and the number of the plurality of permanent magnets included in the lamination structure being 2 or 3 as disclosed in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of magnet configurations in devices: US 8756793 B2 (Doi; Yuhito et al.), US 8264113 B2 (Takemoto; Yoshiaki et al.), US 8179011 B2 (Takemoto; Yoshiaki et al.), US 7981359 B2 (Masuzawa; Masahiro et al.), US 7598645 B2 (Ley; Josh et al.), US 7116028 B2 (Ogino; Sanshiro), US 6518681 B2 (Ogino; Sanshiro), US 20190140503 A1 (SANDNER; Christian), US 20150372547 A1 (KIFUJI; Nobuyuki et al.), US 20130221789 A1 (Atkinson; Glynn et al.), US 20120175987 A1 (TAKEMOTO; YOSHIAKI et al.), US 20110025140 A1 (Pennander; Lars-Olov et al.), US 20100148612 A1 (TAKEMOTO; YOSHIAKI et al.), US 20060170301 A1 (Masuzawa; Masahiro et al.), US 20030094860 A1 (Ogino, Sanshiro), CN 103119831 B (ATKINSON, G et al.), EP 2617121 B1 (ATKINSON GLYNN et al.), CN 103119831 A (ATKINSON, G et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834